Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 29, 2016                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  153242                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 153242
                                                                    COA: 322998
                                                                    Midland CC: 13-005531-FH
  SHAWN KRISTI DICKEN,
           Defendant-Appellant.

  ____________________________________/

         On order of the Court, the application for leave to appeal the January 12, 2016
  judgment of the Court of Appeals is considered, and it appearing to this Court that the
  cases of People v Steanhouse (Docket No. 152849) and People v Masroor (Docket Nos.
  152946-8) are pending on appeal before this Court and that the decisions in those cases
  may resolve an issue raised in the present application for leave to appeal, we ORDER that
  the application be held in ABEYANCE pending the decisions in those cases.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 29, 2016
           a0922
                                                                               Clerk